Citation Nr: 1757424	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-42 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for service-connected varicose veins of the left leg.

2.  Entitlement to an increased disability rating in excess of 20 percent for service-connected varicose veins of the right leg.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel



INTRODUCTION

The Veteran has active duty service in the United States Air Force from February 1949 to February 1950 and from August 1950 to August 1951.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2012, June 2014, August 2016, and May 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office.  The Board previously remanded these issues in August 2015 and July 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's left lower extremity varicose veins were manifested by no worse than persistent edema that was incompletely relieved by elevation of the extremity, with minimal stasis pigmentation, aching and fatigue after prolonged standing or walking, and symptoms relieved by elevation of extremity and compression hosiery, without eczema, ulceration, or massive board-like edema with constant pain at rest.

2.  Throughout the period on appeal, the Veteran's right lower extremity varicose veins were manifested by no worse than persistent edema that was incompletely relieved by elevation of the extremity, with minimal stasis pigmentation, aching and fatigue after prolonged standing or walking, and symptoms relieved by elevation of extremity and compression hosiery, without eczema, ulceration, or massive board-like edema with constant pain at rest.





CONCLUSIONS OF LAW

1.  Throughout the period on appeal, the criteria for an increased disability rating in excess of 20 percent for left leg varicose veins have not been met.  38 U.S.C. 
§§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7120 (2017).  

2.  Throughout the period on appeal, the criteria for an increased disability rating in excess of 20 percent for left leg varicose veins have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7120.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the relevant rating criteria, varicose veins with intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery warrant a 10 percent disability rating.  38 C.F.R. § 4.104; Diagnostic Code 7120.  Varicose veins with persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema, warrant a 20 percent disability rating.  Id.  Varicose veins with persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration, warrant a 40 percent disability rating.  Id.  Varicose veins with persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration warrant a 60 percent disability rating.  Id.  Finally, varicose veins with massive board-like edema with constant pain at rest warrant a maximum schedular 100 percent disability rating.  Id.  

By way of history, the Veteran was granted entitlement to service connection for left leg varicose veins in a June 1952 rating decision, and was granted a 10 percent disability rating.  In September 2009 that disability rating was raised to 20 percent, and he has been in receipt of a 20 percent disability rating for varicose veins of the left leg throughout the duration of the appeal.  The Veteran was granted entitlement to service connection for right leg varicose veins in a September 2009 rating decision, and this was eventually raised to a 20 percent disability rating as of February 2, 2011.  He has been in receipt of a 20 percent disability rating for varicose veins in the right leg throughout the duration of the appeal as well.  Therefore, to receive a higher disability rating the evidence must show varicose veins with persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.

The Veteran has had ongoing treatment for varicose veins for many years.  In May 2011 he followed up with his VA treatment provider who noted that the Veteran had been given compression stockings in August 2010.  At the time the Veteran reported that he was using the stockings intermittently but that he did not have any intractable pain.  On physical examination the Veteran had extensive varicose veins bilaterally from thigh to mid-calf, but there was no evidence of edema, ulcerations, or bleeding.  When the Veteran went to his private treatment provider a few weeks later the provider noted that the Veteran had varicose veins and that he was using the compression stockings with little relief.  He noted that the Veteran's skin had moderate stasis dermatitis, but no cellulitis or ulceration.  He indicated that the Veteran had large varices in the right leg, more so than the left leg and that the venous Doppler study showed severe reflux in the great saphenous vein.

In May 2011 the Veteran first underwent VA examination in connection with his claim.  At the time the Veteran asserted that he had vein stripping in the left lower extremity during service in 1951, and that he presently had bulging veins with a stabbing pain in the inner knees of the right lower extremities.  He indicated that as treatment he wore support stocking elastic hosiery and that he took over-the-counter Ibuprofen.  The Veteran noted that he had right lower extremity cramping pain that was not precluded by exertion or exercise.  On physical examination the Veteran had bulging varicose veins of his inner thigh and knee and superficial varicose veins of his shin, calf, and back of knee.  There was minimal edema in the ankle and positive pulses in the legs.  He was diagnosed with varicose veins of the right lower extremity.  

A few months later the Veteran reported back for VA treatment and at the time he indicated that he had continued bilateral lower extremity pain from venous claudication, and that the pain was mostly situated in the right thigh and right medial calf.  He rated the pain as an eight on a pain scale of one through ten, and he noted that he wore compression stockings regularly.  The Veteran denied having any venous ulcers at any point, and his carotid duplex study showed no significant stenosis.  The physical examination showed tortuous varicosities of the right medial thigh and bilateral calves, but there was no evidence of bleeding, varicosities, or ulcers.  There was mild edema bilaterally but the feet were warm with palpable pedal pulses.  The treatment provider noted that the Veteran was very functional and able to ambulate independently despite some debilitation in the varicose veins.  The provider also indicated that while surgery was an option given the Veteran's age and overall minor disability conservative treatment was preferable.  

In March 2012 the Veteran had another VA examination where he reported that he had aching and fatigue in the legs after prolonged standing or walking, but that his symptoms were relieved by elevation of the legs and compression hosiery.  The Veteran asserted that he had intermittent edema of the lower extremities, and the VA examiner noted that there was no evidence of persistent or incipient stasis pigmentation or eczema, and no intermittent ulceration.  On physical examination the Veteran had large tortuous and tender varicose veins of the posterior thigh, no evidence of edema, and no evidence of stasis pigmentation or ulceration.  The Veteran's dorsalis pedis and posterior tibial pulses were palpable, and he was diagnosed with varicose veins.  The VA examiner noted that the Veteran's venous insufficiency was severe in that his symptoms had worsened since his initial surgical procedure in service.

The Veteran continued conservative treatment, and he reported having some pain and cramping in the legs, but his physical examinations showed palpable pedal pulses.  He was instructed to elevate the legs and wear compression stockings.  The Veteran's private treatment providers noted that his condition had worsened but that radiofrequency ablation was not recommended because the Veteran did not have ulcers, pain, or bleeding in the legs.  The providers' recommended continued conservative treatment to include over-the-counter medication, compression stockings, and warm soaks.  In July 2015 the Veteran reported that he was not able to exercise as much as he had in the past due to his disabilities, but he indicated that he was not using compression stockings regularly due to discomfort and paresthesia while driving.  The doctors continued to recommend conservative treatment such as leg elevation, warm compresses, and compression stockings.  The following year the Veteran returned and reported severe resting leg pain, but the provider noted that there was no evidence of deep vein thrombosis or peripheral arterial disease.  The provider indicated that his pain may have been neuropathic, and advised the Veteran to get a spinal MRI.

In January 2017 the Veteran underwent VA examination where he asserted that he had constant dull pain and numbness of both legs with intermittent sharp pain of the right upper thigh and severe pain of the bilaterally lower extremities at least twice per week.  He noted that he was limited in working around the house and that he was only able to climb three steps.  At the time the Veteran was diagnosed with varicose veins, and the VA examiner noted that the Veteran's bilateral extremities were incompletely relieved by elevation.  On physical examination the Veteran had large palpable varicose veins in the bilateral medial thighs, bilateral anterior calves, posterior and lateral left calf, and posterior right knee.  There was evidence of mild edema in the bilateral lower extremities but no stasis pigmentation or eczema.  The lower extremities and feet were warm, and the dorsalis pedis and posterior tibial pulses were palpable bilaterally.  

After a review of the claims file, the Board finds that the evidence is consistent with a 20 percent disability rating.  In making this determination, the Board affords great probative weight to the VA examinations which were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  

Significantly, the VA examinations showed no worse than subjective swelling and pain, with objective findings of mild edema, aching and fatigue after prolonged standing or walking, and symptoms relieved by elevation or compression hosiery, without persistent edema, stasis pigmentation or eczema, or ulceration.  

Private treatment records document the Veteran's complaints of bilateral leg swelling and pain; however the Veteran did not utilize compression stockings regularly due to discomfort.  The treatment records also showed large varicosities of the left leg, with associated pain and swelling.  His private treatment providers have indicated that the Veteran's bilateral leg disability has worsened, but the objective findings show no change in the condition throughout the period on appeal that would warrant a higher disability rating.  There is minimal evidence of any stasis pigmentation or eczema in the legs, and the Veteran's course of treatment has regularly been over-the-counter medication, elevation, and compression stockings.   All of the treatment providers recommended conservative treatment in lieu of surgery due to the Veteran's age and mild disability.  

The Board acknowledges that the Veteran is competent to report his observable symptoms, including the presence of visible varicose veins.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran does not possess the medical expertise required to assess specific and complex manifestations of his varicose veins such as those contained within the relevant rating criteria.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 38 C.F.R. § 4.104, Diagnostic Code 7120.  Additionally, to the extent that lay statements of record are inconsistent with the objective VA and private treatment records discussed above, such statements are afforded less probative value, as the lay statements were not rendered by a party with medical expertise required to objectively assess the severity of a complex condition such as varicose veins.  

The Board has also considered whether an increased disability rating or a separate compensable disability rating is warranted under an alternate diagnostic code, such as Diagnostic Code 7121 regarding post-phlebitic syndrome of any etiology or Diagnostic Code 7804 regarding painful or unstable scars; however, based upon the evidence of record discussed above, the Board finds that no other potentially applicable diagnostic code would lead to an increased disability rating during the entire period on appeal.  See 38 C.F.R. §§ 4.104, Diagnostic Codes 7121, 7804 (2017); see also Schafrath, 1 Vet. App. 589.  

The Board notes that the Veteran's representative has asserted that a separate neurological rating should be considered to account for the Veteran's numbness in the legs and tingling in the feet.  However, the physical examinations have never suggested that the Veteran has any weakness or numbness in the legs and feet.  He has had palpable pulses in the dorsalis pedis and posterior tibial bilaterally.  Other than a suggestion that the Veteran might have spinal pain causing neuropathy, there are no other findings to suggest a neurological impairment such that a separate evaluation is necessary for a neurological disability.  

In making these determinations the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a higher disability rating, that doctrine is not for application and the claims must be denied.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. 49.
Other Considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

ORDER

Entitlement to an increased disability rating in excess of 20 percent for service-connected varicose veins of the left leg is denied.

Entitlement to an increased disability rating in excess of 20 percent for service-connected varicose veins of the right leg is denied.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


